DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered second claim 11 has been renumbered as claim 12. Additionally, since the numbering of claim 11 is now 12, the claims that follow have been renumbered from claims 12-20 to claims 13-21 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12, 14-18, 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US Patent Application Publication 2014/0035793 (cited by applicant).
Regarding Claim 1, Kato et al. teaches an RFID tag (Figs. 1-3, 13, 16, 45) comprising: 
a first inductor element (20 Fig. 2 Par. 0092) that includes a first insulating substrate (50 Fig. 2 Par. 0096) having a mounting surface (Fig. 2), and a first coil-shaped antenna (26 Fig. 2 Par. 0092) internally embedded in the first insulating substrate and having a winding axis extending in a direction perpendicular or substantially perpendicular to the mounting surface (Fig. 2); and 
a second inductor element (10 Fig. 2 Par. 0092) that includes a second insulating substrate (51 Fig. 2 Par. 0096) coupled to the mounting surface (Fig. 2), and a second coil-shaped antenna (16 Fig. 2 Par. 0092) internally embedded in the second insulating substrate, electrically connected to the first coil-shaped 
Kato et al. does not show an RFIC element in the embodiment of Figs. 1-3.
However, an RFIC element 81 is disclosed in the embodiment of Fig. 13 Par. 0135 and on the mounting surface of the first insulating substrate 50/41 and coupled to the first inductor element 20.
In this particular case, it is implied that the RFIC 81 would be used in the embodiment of Figs. 1-3 and connected to the feed terminals 11 and 21.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide an RFIC element in order to enable wireless communications for the RFID tag.
Regarding Claim 3, Kato et al. as modified teaches wherein the RFIC element and the second inductor element are at least partially disposed within an opening area of the first coil-shaped antenna when viewed in a direction of the winding axis of the first coil-shaped antenna (Fig. 2 as modified with 81 from Fig. 13 is connected to feed terminals 11 and 21 and as seen in Fig. 2, terminal 21 is located within an opening of the first coil-shaped antenna 26 Par. 0135, also seen in Figs. 16 & 45).
Regarding Claim 4, Kato et al. as modified teaches wherein the RFIC element and the second inductor element are each disposed on the mounting surface and spaced apart from each other (Fig. 2 as modified with 81 from Fig. 13).
Regarding Claim 5, Kato et al. as modified teaches wherein the second inductor element comprises a plurality of second inductor elements (12-15 Fig. 2 Par. 0098) disposed on the mounting surface, with each of the plurality of second inductor elements including a respective second coil-shaped antenna with a respective winding axis that extends in the direction parallel or substantially parallel to the mounting surface (Fig. 2).
Regarding Claim 6, Kato et al. as modified teaches wherein respective winding axes of the plurality of second inductor elements intersect each other (Figs. 1, 2).
Regarding Claim 7, Kato et al. as modified teaches wherein each of the plurality of second inductor elements are connected in series with the RFIC element (series Par. 0014).
Regarding Claim 8, Kato et al. as modified teaches wherein each of the plurality of second inductor elements are connected in parallel with the RFIC element (parallel Par. 0014).
Regarding Claim 9, Kato et al. as modified teaches wherein the second inductor element is disposed farther away from the mounting surface than the RFIC element (Figs. 2, 13).
Regarding Claim 10, Kato et al. as modified teaches wherein the first insulating substrate has a resin member disposed on the mounting surface (“Each substrate layer is preferably made of a dielectric such as thermoplastic resin” Par. 0096).

However, the claimed structure does not distinguish over the structure of Kato et al. as modified.
In this particular case, the insulating layers 50, 51, and 52 upon which the second inductor element 10 and RFIC element 81 are formed on contain resin material which is common and well known in the art and it is implied that the resin provides the same function on the mounting surface to seal the RFIC element and the second inductor element.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the resin member of Kato et al. as modified seals the RFIC element and the second inductor element in order to affix them to the mounting surface of the insulating substrate.
Regarding Claim 12, Kato et al. as modified teaches an RFID tag (Figs. 1-3, 13, 16, 45) comprising:
a first inductor element (20 Fig. 2 Par. 0092) that includes a first insulating substrate (50 Fig. 2 Par. 0096) having a surface (Fig. 2), and a first coil-shaped antenna (26 Fig. 2 Par. 0092) embedded in the first insulating substrate and having a winding axis extending perpendicularly to the mounting surface (Fig. 2); and 
at least one second inductor element (10 Fig. 2 Par. 0092) that includes a second insulating substrate (51 Fig. 2 Par. 0096) coupled to the mounting surface (Fig. 2), and a second coil-shaped antenna embedded (16 Fig. 2 Par. 
wherein the first coil-shaped antenna is electrically connected to the second coil-shaped antenna (Fig. 2).
Kato et al. does not show an RFIC element in the embodiment of Figs. 1-3.
However, an RFIC element 81 is disclosed in the embodiment of Fig. 13 Par. 0135 and on the mounting surface of the first insulating substrate 50/41 and coupled to the first inductor element 20.
In this particular case, it is implied that the RFIC 81 would be used in the embodiment of Figs. 1-3 and connected to the feed terminals 11 and 21.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide an RFIC element in order to enable wireless communications for the RFID tag.
Regarding Claim 14, Kato et al. as modified teaches wherein the RFIC element and the second inductor element are at least partially disposed within an opening area of the first coil-shaped antenna when viewed in a direction of the winding axis of the first coil-shaped antenna (Fig. 2 as modified with 81 from Fig. 13 is connected to feed terminals 11 and 21 and as seen in Fig. 2, terminal 21 is located within an opening of the first coil-shaped antenna 26 Par. 0135, also seen in Figs. 16 & 45).
Regarding Claim 15, Kato et al. as modified teaches wherein the RFIC element and the second inductor element are each disposed on the mounting surface and spaced apart from each other (Fig. 2 as modified with 81 from Fig. 13, also seen in Figs. 16 & 45).
Regarding Claim 16, Kato et al. as modified teaches wherein the second inductor element comprises a plurality of second inductor elements (12-15 Fig. 2 Par. 0098) disposed on the mounting surface, with each of the plurality of second inductor elements including a respective second coil-shaped antenna with a respective winding axis that extends in the direction parallel or substantially parallel to the mounting surface (Fig. 2).
Regarding Claim 17, Kato et al. as modified teaches wherein respective winding axes of the plurality of second inductor elements intersect each other (Figs. 1, 2).
Regarding Claim 18, Kato et al. teaches an RFID tagged article (Figs. 1-3, 13, 16, 45) comprising:
a first inductor element that includes a first insulating substrate having a mounting surface, and a first coil-shaped antenna internally embedded in the first insulating substrate and having a winding axis extending in a direction perpendicular or substantially perpendicular to the mounting surface; and 
a second inductor element that includes a second insulating substrate disposed on the mounting surface, and a second coil-shaped antenna internally embedded in the second insulating substrate, electrically connected to the first coil-shaped antenna, and having a winding axis parallel or substantially parallel to the mounting surface, 
Kato et al. does not show a metal surface; and an RFID tag attached to the metal surface and an RFIC element; wherein the second inductor element is 
However, an RFIC element 81 is disclosed in the embodiment of Fig. 13 Par. 0135 and on the mounting surface of the first insulating substrate 50/41 and coupled to the first inductor element 20; and a metal surface (80 Fig. 13 Par. 0136); and an RFID tag attached to the metal surface (Fig. 13 Par. 0136).
In this particular case, it is implied that the RFIC 81 would be used in the embodiment of Figs. 1-3 and connected to the feed terminals 11 and 21 as well as the RFID tag is attached to a metal surface 80 which implies that the second inductor element is coupled between first inductor element and the metal surface.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide an RFIC element in order to enable wireless communications for the RFID tag which is attached on a metal surface.
Regarding Claim 20, Kato et al. as modified teaches wherein the second inductor element comprises a plurality of second inductor elements (12-15 Fig. 2 Par. 0098) disposed on the mounting surface, with each of the plurality of second inductor elements including a respective second coil-shaped antenna with a respective winding axis that extends in the direction parallel or substantially parallel to the mounting surface (Fig. 2).
Regarding Claim 21.
Claims 2, 11, 13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US Patent Application Publication 2014/0035793 (cited by applicant) in view of Ikemoto US Patent Application Publication 20120206239 (cited by applicant).
Regarding Claim 2, Kato et al. as modified teaches the RFID tag according to claim 1 as shown in the rejection above.
Kato et al. is silent on wherein the first insulating substrate includes a laminate having a plurality of dielectric layers or a plurality of magnetic layers, and the first coil-shaped antenna includes a laminate coil-shaped antenna with a plurality of conductor patterns disposed on a corresponding one of the plurality of dialectic or magnetic layers of the laminate, respectively, with the conductor patterns connected to each other through respective interlayer connection conductors.
However, Ikemoto teaches a coil antenna 30 formed by laminating a plurality of dielectric layers (Fig. 3 Par. 0039, 0042).
In this particular case, providing a laminate coil-shaped antenna with a plurality of conductor patterns disposed on a corresponding one of the plurality of dialectic layers of the laminate, respectively, with the conductor patterns connected to each other through respective interlayer connection conductors is known in the art as evident by Ikemoto makes it possible to improve the coupling between the RFID tag and the reader/writer and maintain a sufficient communication distance, thereby providing an RFID system that has better transmission efficiency of a high-frequency signal (Par. 0010).

Regarding Claim 11, Kato et al. as modified teaches the RFID tag according to claim 1 as shown in the rejection above.
Kato et al. is silent on wherein each of the first coil-shaped antenna and the second coil-shaped antenna is configured to wirelessly communicate data in a UHF band.
However, Ikemoto teaches an operation frequency band of UHF of about 860 MHz to about 960 MHz (Par. 0053).
In this particular case, configuring antenna elements for operating in known frequency bands such as UHF band is common and well known in the art as evident by Ikemoto.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first coil-shaped antenna and the second coil-shaped antenna of Kato et al. to operate in a UHF band as 
Regarding Claim 13, Kato et al. as modified teaches the RFID tag according to claim 1 as shown in the rejection above.
Kato et al. is silent on wherein the first insulating substrate includes a laminate having a plurality of dielectric layers or a plurality of magnetic layers, and the first coil-shaped antenna includes a laminate coil-shaped antenna with a plurality of conductor patterns disposed on a corresponding one of the plurality of dialectic or magnetic layers of the laminate, respectively, with the conductor patterns connected to each other through respective interlayer connection conductors.
However, Ikemoto teaches a coil antenna 30 formed by laminating a plurality of dielectric layers (Fig. 3 Par. 0039, 0042).
In this particular case, providing a laminate coil-shaped antenna with a plurality of conductor patterns disposed on a corresponding one of the plurality of dialectic layers of the laminate, respectively, with the conductor patterns connected to each other through respective interlayer connection conductors is known in the art as evident by Ikemoto makes it possible to improve the coupling between the RFID tag and the reader/writer and maintain a sufficient communication distance, thereby providing an RFID system that has better transmission efficiency of a high-frequency signal (Par. 0010).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first insulating substrate of 
Regarding Claim 19, Kato et al. as modified teaches the RFID tag according to claim 18 as shown in the rejection above.
Kato et al. is silent on wherein the first insulating substrate includes a laminate having a plurality of dielectric layers or a plurality of magnetic layers, and the first coil-shaped antenna includes a laminate coil-shaped antenna with a plurality of conductor patterns disposed on a corresponding one of the plurality of dialectic or magnetic layers of the laminate, respectively, with the conductor patterns connected to each other through respective interlayer connection conductors.
However, Ikemoto teaches a coil antenna 30 formed by laminating a plurality of dielectric layers (Fig. 3 Par. 0039, 0042).
In this particular case, providing a laminate coil-shaped antenna with a plurality of conductor patterns disposed on a corresponding one of the plurality of dialectic layers of the laminate, respectively, with the conductor patterns connected to each other through respective interlayer connection conductors is known in the art as evident by Ikemoto makes it possible to improve the coupling 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first insulating substrate of Kato et al. with a laminate coil-shaped antenna with a plurality of conductor patterns disposed on a corresponding one of the plurality of dialectic layers of the laminate, respectively, with the conductor patterns connected to each other through respective interlayer connection conductors as taught by Ikemoto in order to improve the coupling between the RFID tag and the reader/writer and maintain a sufficient communication distance, thereby providing an RFID system that has better transmission efficiency of a high-frequency signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schantz et al. US Patent Application Publication 2012/0007787 discloses a planar loop antenna system. 
Zhao et al. US Patent 10,411,767 discloses a surface mounted NFC antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845